ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                             )
                                          )
MGC Roofing and Construction, Inc.        )      ASBCA Nos. 60953, 60954, 60955
                                          )                 60956,60957,60958
                                          )                 60959,60960,60961
                                          )                 60962,60963,60964
                                          )                 60965
                                          )
Under Contract No. W91247-10-D-0005       )

APPEARANCE FOR THE APPELLANT:                    Mr. Michael Levine
                                                  CEO

APPEARANCES FOR THE GOVERNMENT:                  Raymond M. Saunders, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Deidre K. Baker, JA
                                                  Trial Attorney

                            ORDER OF DISMISSAL

      The appeals have been withdrawn. Accordingly, they are dismissed from the
Board's docket.

       Dated: 9 February 2017


                                              TERRENCE S. HARTMAN
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60953, 60954, 60955,
60956,60957,60958,60959,60960,60961,60962,60963,60964,60965,Appealsof
MGC Roofing & Construction, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals